UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6397



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


COLEMAN LEAKE JOHNSON, JR.,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Norman K. Moon, District Judge.
(CR-00-26; CA-03-781-7)


Submitted:   August 25, 2005             Decided:   September 1, 2005


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Coleman Leake Johnson, Jr., Appellant Pro Se.  Thomas Jack
Bondurant, Jr., Assistant United States Attorney, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               Coleman Leake Johnson, Jr., a federal prisoner, seeks to

appeal the district court’s order denying relief on his motion

filed under 28 U.S.C. § 2255 (2000).                The order is not appealable

unless    a    circuit    justice     or    judge    issues    a     certificate      of

appealability.       28 U.S.C. § 2253(c)(1) (2000).                A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find both that the district court’s assessment of his

constitutional      claims      is    debatable     and   that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.        See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record   and     conclude      that   Johnson    has   not    made    the      requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions       are   adequately      presented       in   the

materials      before    the    court      and   argument     would      not    aid   the

decisional process.

                                                                               DISMISSED




                                        - 2 -